I concur in affirming the judgment of the lower court in staying proceedings, however, for reasons different than set forth in the majority opinion.
This is an appeal from a finding of contempt by the lower court entered in the court's journal on May 10, 1973. This came about as a result of the defendant's disobedience of a court order entered in the court's journal on April 6, 1973, which order was never appealed. There is no doubt as to the defendant's refusal to obey and the lower court was justified, pursuant to Civ. R. 37(B)(2)(C), to stay further proceedings pending compliance. These are the only appealable facts before this court. The order of April 6th was obviously an order in a summary proceeding which affected a substantial right of the defendant. He chose not to appeal it, but rather to defy the lower court, knowing the potential outcome provided for in the Rules of Civil Procedure. This is not an orderly process and is not to be condoned. The proper and legal method is not to disobey, but rather to appeal. Accordingly, I would affirm the lower court's order as to the provisions of Civ. R. 37 (B)(2)(C), staying further proceedings, without any review of the order of April 6th.
The lower court also found defendant "in contempt." This apparently was done on the basis of Civ. R. 37 (B)(2)(d), which reads as follows:
"(d) In lieu of any of the foregoing orders or in addition *Page 100 
thereto, an order treating as a contempt of court the failure to obey any orders * * *."
The failure to obey the court's order to produce records is an "indirect contempt."
"An indirect contempt is one committed outside the presence of the court but which also tends to obstruct the due and orderly administration of justice, and usually consists of a refusal to obey an order or writ of the court." 11 Ohio Jurisprudence 2d 93, Contempt, Section 4.
The court's finding of contempt was not followed by any punishment pursuant to statute. I therefore do not feel that it was a final appealable order subject to review.